PER CURIAM.
We have examined the briefs of counsel in this cause and have noted that the appellant has asked in his brief that we treat this appeal as a petition for certiorari. From our perusal of the record, and in consideration of a motion filed by appellee to dismiss appeal, and having found nothing in the record to satisfy the requirements for certiorari, this case will have to be considered on appellee’s motion to dismiss the appeal, and having so considered it, the same should be granted.
Motion granted.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.